 1                              UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3         ,                                               Case No. 2:20-cv-00111-APG-EJY
     RONALD J. ALLISON,
 4                        Plaintiff,                       ORDER
 5        v.

 6 CLARK COUNTY DETENTION CENTER,
                          Defendant.
 7

 8

 9         This action began with a pro se civil rights complaint filed under 42 U.S.C. § 1983 by an

10 inmate in the custody of Clark County Detention Center (“CCDC”). On January 21, 2020,

11 Magistrate Judge Youchah issued an order directing plaintiff Ronald J. Allison to file a fully

12 complete application to proceed in forma pauperis or pay the full filing fee of $400 within 45

13 days from the date of that order. ECF No. 2 at 2. The 45-day deadline has now expired, and Mr.

14 Allison has not filed an application to proceed in forma pauperis, paid the full filing fee, or

15 otherwise responded to Judge Youchah’s order.

16         District courts have the inherent power to control their dockets and “[i]n the exercise of

17 that power, they may impose sanctions including, where appropriate . . . dismissal” of a case.

18 Thompson v. Hous. Auth. of City of Los Angeles, 782 F.2d 829, 831 (9th Cir. 1986). A court may

19 dismiss an action, with prejudice, based on a party’s failure to prosecute an action, failure to

20 obey a court order, or failure to comply with local rules. See Ghazali v. Moran, 46 F.3d 52, 53-

21 54 (9th Cir. 1995) (affirming dismissal for noncompliance with local rule); Ferdik v. Bonzelet,

22 963 F.2d 1258, 1260-61 (9th Cir. 1992) (affirming dismissal for failure to comply with an order

23 requiring amendment of complaint); Carey v. King, 856 F.2d 1439, 1440-41 (9th Cir. 1988)
 1 (affirming dismissal for failure to comply with local rule requiring pro se plaintiffs to keep court

 2 apprised of address); Malone v. U.S. Postal Service, 833 F.2d 128, 130 (9th Cir. 1987) (affirming

 3 dismissal for failure to comply with court order); Henderson v. Duncan, 779 F.2d 1421, 1424

 4 (9th Cir. 1986) (affirming dismissal for lack of prosecution and failure to comply with local

 5 rules).

 6           In determining whether to dismiss an action for lack of prosecution, failure to obey a

 7 court order, or failure to comply with local rules, the court must consider several factors: (1) the

 8 public’s interest in expeditious resolution of litigation; (2) the court’s need to manage its docket;

 9 (3) the risk of prejudice to the defendants; (4) the public policy favoring disposition of cases on

10 their merits; and (5) the availability of less drastic alternatives. See Thompson, 782 F.2d at 831;

11 Henderson, 779 F.2d at 1423-24; Malone, 833 F.2d at 130; Ferdik, 963 F.2d at 1260-61;

12 Ghazali, 46 F.3d at 53.

13           Here, the first two factors (the public’s interest in expeditiously resolving this litigation

14 and the court’s interest in managing the docket) weigh in favor of dismissal. The third factor

15 (risk of prejudice to the defendants) also weighs in favor of dismissal, since a presumption of

16 injury arises from the occurrence of unreasonable delay in filing a pleading ordered by the court

17 or prosecuting an action. See Anderson v. Air West, 542 F.2d 522, 524 (9th Cir. 1976). The

18 fourth factor (public policy favoring disposition of cases on their merits) is greatly outweighed

19 by the factors in favor of dismissal discussed herein. Finally, a court’s warning to a party that his

20 failure to obey the court’s order will result in dismissal satisfies the “consideration of

21 alternatives” requirement. Ferdik, 963 F.2d at 1262; Malone, 833 F.2d at 132-33; Henderson,

22 779 F.2d at 1424. Judge Youchah’s order expressly stated: “IT IS FURTHER ORDERED that if

23 Plaintiff does not timely comply with this order, dismissal of this action may result.” ECF No. 2



                                                        2
 1 at 2. Thus, Mr. Allison had adequate warning that dismissal would result from his

 2 noncompliance with Judge Youchah’s order.

 3         I ORDER that this action is dismissed without prejudice based on plaintiff Ronald J.

 4 Allison’s failure to file an application to proceed in forma pauperis or pay the full filing fee in

 5 compliance with Judge Youchah’s order dated January 21, 2020.

 6         I FURTHER ORDER the Clerk of Court to enter judgment accordingly.

 7         Dated: March 13, 2020.
                                                          ________________________________
 8                                                        ANDREW P. GORDON
                                                          UNITED STATES DISTRICT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                     3
